NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BIOSEARCH TECHNOLOGIES, INC. AND
EUROFINS MWG OPERON INC.,
Petition,ers.
Misce11aneous Docket No. 995
011 Petition for Writ of Mandamus to the U.nited
States District Court for the Eastern District of Texas in
case no. 09-CV-O283, Judge T. John Ward.
ON PETITION
ORDER
Upon consideration of Life Techno1ogies Corporation
and App1ied Biosystems, LLC’s (Life Tech.) motion to
withdraw Kurtis D. MacFerrin and Cora L. Schmid as
counsel for Life Tech,
IT ls ORDERED THAT:
The motion is granted

1N sr Bi0sEARcH TEcH 2
FoR THE C0URT
NOV 1 4 2011
/s/ Jan H0rba1__\;
Date
Jan Horba1y
C1erk `
cc: Tho1nas M. Peterson, Esq.
S
Kenneth E. Ke1ler, Esq. 1 F“~ED
U.S. COURT 0F APPEALS FOR
`I`HE FEDERAL f}lRCU1T
24 NOV 14 2011
.|AN HORBALY
 CLERK